DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending.
Priority

    PNG
    media_image1.png
    151
    1052
    media_image1.png
    Greyscale
(filing receipt dated 3/9/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-8 and 10-20 are objected to because of the following informalities:  
In line 1 of step a) of claim 1, there should be a space between the word “formula” and the number “(2)”.
In line 2 of step a) of claim 1, the indefinite article –an— should be inserted before the word “alkali”.
In line 3 of step a) of claim 1, the word –the-- should be inserted before the word “presence”.
In line 3 of step b) of claim 1, the word –the—should be inserted before the word “presence”.
claim 1, the word –the—should be inserted before the word “presence” and the phrase “salt of acid” should be deleted and replaced by –a salt of an acid--.
In line 3 of step e) of claim 1, the indefinite article –a—should be inserted before the word “metal”.
In line 4 of step e) of claim 1, the indefinite article –a—should be inserted before the word “catalyst”.
In line 1 of step f) of claim 1, the phrase “trifloxystrobin formula” should be deleted and replaced by –the trifloxystrobin of formula--.
In line 3 of step f) of claim 1, the indefinite article –a—should be inserted before the word “phase”.  
Claim 1 is additionally objected to because the period “.” At the end of the claim should come after the final structures of formulas (8) and (I).  
In line 2 of claim 2, the indefinite article –an—should be inserted before the word “in-situ”.
In line 3 of claim 3, the word –and—should be inserted before the word “potassium”.
In line 2 of claim 4, the word –and—should be inserted before the word “sulfuric”.
In line 4 of claim 5, the word –and—should be inserted before the phrase “sodium bicarbonate”.  
In line 2 of claim 6, the word –is—should be inserted before the word “selected”.
In line 3 of claim 6, the indefinite article –a—should be inserted before the word “mixture”.
claim 7, the indefinite article –an—should be inserted before the word “acid”.
In line 2 of claim 7, the word “and” should be inserted after the word “sodium,”.
In line 3 of claim 7, the word “salt” should be deleted and replaced by –salts--.
In line 4 of claim 7, the word “salt” should be deleted and replaced by –salts—and the word “acid” should be deleted and replaced by –acids--.
In line 4 of claim 8, the word –and—should be inserted before the phrase “sodium bicarbonate”.
In line 3 of claim 10, the indefinite article –a—should be inserted before the word “mixture”.  
Claim 11 is objected to because it contains two periods “.”.  There is one near the end of line 2 and one at the end of the claim.  See MPEP 608.01(m).
In line 2 of claim 11, the word “acid” should be deleted and replaced by –acids--.
In line 3 of claim 11, the word –is—should be inserted before the phrase “more preferably” and the word –or—should be inserted before the word “thionyl”.
In line 3 of claim 12, the indefinite article –a—should be inserted before the word “mixture”. 
In line 4 of claim 13, the word –and—should be inserted before the limitation “N-bromosuccinimide”.
In line 3 of claim 14, the indefinite article –a—was inserted before the word “mixture”.
In line 3 of claim 15, the word –and—should be inserted before the phrase “potassium hydroxide”.
claim 16, the indefinite article –a—was inserted before the word “mixture”.
In line 3 of claim 17, the word –and—should be inserted before the phrase “sodium carbonate”.
In line 4 of claim 18, the word –and—should be inserted before the phrase “potassium iodide”.
In line 4 of claim 19, the indefinite article –a—was inserted before the word “mixture”.
In line 2 of claim 20, the indefinite article –an—should be inserted before the phrase “in-situ”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Step a) of claim 1 recites obtaining a 2-methyl benzene diazonium chloride having a formula (1) by reacting a 1-amino-2-methylbenzene having a formula (1) with an alkali in the presence of an acid.  It is unclear if the acid is limited to HCl because the 
	Line 3 of step c) of claim 1 recites “in the presence of a salt of an acid or a base”.  It is unclear if the limitation means: i) salt of an acid or salt of a base or ii) salt of an acid; or a base.  Based on the last paragraph of p. 10 of the specification as filed, it appears as if the latter interpretation is correct, though this is not clear from the present claim language.  
	Step e) of claim 1 recites obtaining (E)-2-(2-bromomethylphenyl)-2-methoxy iminoacetic acid methyl ester of formula (7): 
    PNG
    media_image2.png
    268
    218
    media_image2.png
    Greyscale
.  The scope of the compound of formula (7) is unclear because the name given for the compound in line 1 of step e) specifically defines X as bromine, however the definition for X is broader in the structure.  
	Claim 3 recites that “said alkali metal nitrite used in step (a) is preferably selected from the group consisting of sodium nitrite and potassium nitrite; most preferably sodium nitrite”.  It is unclear what the scope of the metal nitrite is.  A Markush group is supposed to define a closed group of alternatives.  However, the Markush group in claim 3 is modified by the limiter “preferably”.  Therefore it is unclear if the metal nitrite is actually limited to the options recited or if they are only preferred embodiments of the alkali metal nitrite.  Further complicating matters is the “most preferably sodium nitrite” at the end of the claim.  Also see MPEP 2173.05(d) and (h).
claims 4-8 and 10-19.
	With further respect to claim 4, as discussed above with respect to step a) of claim 1, it is unclear how the acid of step a) can be anything other than HCl to produce the diazonium chloride of formula (2).  
	Lines 1-3 of claim 6 recite a Markush group of a list of solvents for use in step b), which includes the phrase “and the like” in line 3.  It is unclear what the scope of “and the like” encompasses.  Which features of the solvents recited would need to be included for the skilled artisan to determine what other solvents could fall under the scope of “and the like”?  Also see MPEP 2173.05(d).
	With further respect to claim 7, line 3 recites “carboxylic acids such as acetic acid”.  It is unclear if all carboxylic acids are included in the scope of the claim or ones “such as acetic acid”.  If the latter interpretation is correct then it is further unclear which carboxylic acids are similar enough to be considered “such as acetic acid”.  Also see MPEP 2173.05(d).
With further respect to claim 11, the limitation "thionyl chloride" in lines 3-4 is indefinite because there is insufficient antecedent basis for this limitation in the claim.  Thionyl chloride is not an acid and the term “acid” has not be clearly redefined in the disclosure to also include thionyl chloride.  See MPEP 2173.05(a).  To obviate this rejection, the Examiner suggests amending step d) of claim 1 to recite reacting a compound of formula (5) with methanol and an acid or thionyl chloride.  
With further respect to claim 13, the limitation "N-bromosuccinimide" in line 4 is indefinite because there is insufficient antecedent basis for this limitation in the claim.  N-bromosuccinimide is not a metal halogenate and the term “metal halogenate” has not be clearly redefined in the disclosure to also include N-bromosuccinimide.  See MPEP 2173.05(a).  To obviate this rejection, the Examiner suggests amending step e) of claim 1 to recite reacting a compound of formula (6) with a metal halogenate or N-bromosuccinimide in the presence of a base.
  With further respect to claim 16, the limitation “the said solvent of step e) in combination with water is…” is indefinite because there is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite that water is present as a solvent in step e).  This rejection may be obviated by amending the first two lines of claim 16 to recite: “wherein the said solvent of step e) is a combination of water and a solvent selected from…”.
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/2020). Chai is not in English and there is no English language equivalent available, therefore a machine generated translation (via Google Translate) of the OCR’d NPL is also provided.  
Applicant Claims

    PNG
    media_image3.png
    398
    899
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    342
    849
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    362
    849
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    204
    846
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    263
    857
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    407
    850
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    444
    846
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    192
    880
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    240
    865
    media_image11.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Chai discloses a synthesis of trifloxystrobin (see whole document).  With regard to claim 1, Chai teaches the following reaction scheme on p. 258:

    PNG
    media_image12.png
    302
    459
    media_image12.png
    Greyscale
.  The letters A-D were added to the scheme by the Examiner for ease of discussion.
Chai teaches that the diazonium chloride compound A (the compound of instant formula (2)), is formed in a preliminary step by reacting o-methylaniline (the compound of instant formula (1)), with sodium nitrite (an alkali metal nitrite) in the presence of concentrated sulfuric acid (an acid).  This step corresponds to instant step a).  See scheme on p. 258 and section 1.2.1 on p. 2-3 of the translation.  
Chai then teaches that diazonium chloride compound A is reacted with the oxime of formula MeO2C-CH=NOH (analogous to the compound of instant formula (4)) in the presence of CuSO4 (a metal sulphate) and sodium acetate (a salt of acetic acid), under aqueous conditions (wherein water is a solvent) to produce compound B (analogous to the compound of instant formula (5)).  This step is analogous to instant step c).  See scheme on p. 258 and section 1.2.1 on p. 2-3 of the translation.  
2SO4 in the presence of NaOH and DMF as a solvent to produce compound C (the (Z)-oxime isomer of the compound of instant formula (6)).  This step is analogous to instant step d).  See scheme on p. 258 and section 1.2.2 on p. 3 of the translation.  
Chai then teaches that compound C is reacted with HBr/H2O2 to produce the compound of formula D (the (Z)-oxime isomer of the compound of instant formula (7) wherein X is Br).  This step is analogous to instant step e).  See scheme on p. 258 and section 1.2.3 on p. 3-4 of the translation.
Chai next teaches that compound D is reacted with an oxime of instant formula (8) in the presence of NaH (a base) in DMF (a solvent) to produce trifloxystrobin of instant formula (I). This step corresponds to instant step f).   See scheme on p. 258 and sections 1.2.4 and 1.2.5 on p. 4-5 of the translation.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim 1¸ though the structures of compounds B, C, and D of Chai show the (Z)-isomer of the oxime double bond, the text of the experimental section of Chai teaches that the respective compounds are actually the (E)-isomers.  See sections 1.2.1 to 1.2.3. on p. 2-4 of the translation.  Further, the final product of Chai possess (E)-stereochemistry at both oxime double bonds and the experimental procedures appear to be silent regarding isomerization of the oxime double bond in any of compounds B-D. Therefore it is unclear how the skilled artisan would obtain the final trifloxystrobin product, having two (E)-oxime double bonds, from compounds B-D as drawn in the scheme.  
E)-oxime.  ‘496 teaches a process for preparing phenyl glyoxylic acid ester oximes (see whole document).  In particular, the synthesis of ‘496 comprises the following steps:

    PNG
    media_image13.png
    375
    298
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    280
    304
    media_image14.png
    Greyscale
.  See col. 2, line 45-col. 3, line 20.  Steps 1-4 of ‘496 are the same as the steps used to produce compounds B, C, and D in Chai.  Additionally, the table below is included to facilitate discusson between the three sets of compounds being discussed.  
Claimed Compounds
(I)
(2)
(4)
(5)
(6)
(7)
Chai
Trifloxystrobin
A
MeO2C-CH=NOH
B
C
D
‘496
n/a
not shown
R2O2C-CH=NOH (III)
I.1
IV.1
V.1

	
	‘496 teaches that the replacement of the diazonium group of the diazonium derivative of compound II.1 above (wherein the –NH2 group is replaced by a diazonium salt by step 1) by the glyoxylic acid oxime derivative (III) is conducted in the presence of (E)-isomer.  See step 2 in the scheme of ‘496 and steps (a)-(c) in col. 4.  These are the same conditions used in Chai to produce the compound of formula B from the diazonium compound of formula A.  Therefore, in view of the evidence set forth in the experimental procedures of Chai and ‘496, the skilled artisan would expect that the steps disclosed therein would produce the (E)-oxime isomers.  
	This clarification of the structures of Chai is critical to the claimed process as instant compounds (4)-(7) all possess the (E)-isomer of the oxime. Therefore compounds C and D of Chai are interpreted to be identical to those of instant formulas (6) and (7), wherein X is Br.  Further the only difference between the compounds of formula MeO2C-CH=NOH and formula A of Chai and those of instant formulas (4) and (5), respectively, is interpreted to be which of the oxime or carboxylic acid groups is methylated.
With further respect to claim 1, Chai does not explicitly teach i) instant step b); ii) carrying out instant step c) employing a compound of instant formula (4); iii) instant step d); and iv) employing a metal halogenate in the presence of a base in instant step e).  
These deficiencies are cured through the teachings of WO ‘924 and ‘496.
	With respect to deficiencies i-iii) of claim 1, as discussed above Chai teaches that an oxime of formula MeO2C-CH=NOH is reacted with diazonium chloride compound A to produce compound B under the conditions of instant step c) according to the following scheme: 
    PNG
    media_image15.png
    113
    337
    media_image15.png
    Greyscale
.  Chai then 
    PNG
    media_image16.png
    97
    126
    media_image16.png
    Greyscale
, which is interpreted to be identical to the compound of instant formula (6) for the reasons set forth at the beginning of this section.  See scheme on p. 258 and sections 1.2.1 and 1.2.2 on p. 2-3 of the translation of Chai.  The same sequence of reactions is also employed in ‘496 to produce the compound of formula IV.1: 
    PNG
    media_image17.png
    361
    295
    media_image17.png
    Greyscale
.  See scheme in col. 2 and and steps (a)-(c) in col. 4.  
In contrast, claim 1 requires that step c) be carried out with a compound of instant formula (4) (HO2C-CH=NOMe), which differs from the compounds employed in Chai and ‘496 (MeO2C-CH=NOH) in that the oxime group is methylated and the carboxylic acid portion is unmethylated.  Then in instant step d) of claim 1, the free carboxylic acid group is methylated to arrive at the compound of instant formula (6).  In contrast, the free hydroxyl amine group of the intermediates of Chai (B) and ‘496 (I.1) is methylated to arrive at the compound of instant formula (6).  Therefore in the instantly claimed process, the order of methylation is reversed as compared to what is taught in the prior art.  However the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Also see MPEP 2144.04(IV)(C).  Further, methods of preparing compounds of instant formula (4) from compounds of instant formula (3) are known in the art (instant step b), as are methods of esterifying compounds of instant formula (5) to produce compounds of instant formula (6) (instant step d). 
Chai teaches the conditions for the preparation of the oxime MeO2C-CH=NOH in section 1.2.1. on p. 2-3.  Unfortunately, this section of the translation is poor and the specific conditions cannot be ascertained at this time.  However, this deficiency is cured through the teachings of ‘496.  ‘496 teaches that the oxime derivative of formula (III): 
    PNG
    media_image18.png
    69
    92
    media_image18.png
    Greyscale
 can be obtained by reacting a glyoxylic acid ester (IIIA) or a hemiacetal (IIIB) thereof with hydroxylamine or a salt thereof.  See col. 3, lines 24-43.  Additionally, WO ‘924 is employed to teach that methoxylamine hydrochloride can also specifically be employed to produce oximes under the conditions of instant step b).  
WO ‘924 teaches an analogous synthesis of trifloxystrobin (see whole document).  WO ‘924 teaches that the trifloxystrobin synthesis comprises the following steps: 

    PNG
    media_image19.png
    568
    747
    media_image19.png
    Greyscale
 

    PNG
    media_image20.png
    417
    799
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    368
    795
    media_image21.png
    Greyscale
See schemes on p. 28-29. 
claim 1, WO ‘924 teaches that a compound of formula 4a, wherein R is H, can be condensed with methoxylamine hydrochloride (CH3ONH2.HCl, also referred to as methoxyamine hydrochloride in WO ‘924) to produce the corresponding oximes of formula 4b.  See following reaction scheme, which comes from p. 28 of WO ‘924: 
    PNG
    media_image22.png
    166
    710
    media_image22.png
    Greyscale
.  WO ‘924 further teaches that this condensation can be carried out in the presence of NaOH (a base) in water (a solvent).  See example 4 on p. 30-31, wherein a compound of formula 4 is first selectively hydrolyzed to a compound of formula 4a in situ in the presence of aqueous sodium hydroxide and TBAB and this mixture is reacted with the methyoxyamine hydrochloride.  Therefore WO ‘924 establishes that the condensation of methoxylamine hydrochloride with a carbonyl group in the presence of a base in a suitable solvent is known in the art.  These are the same conditions used in instant step b).  Therefore, based on the teachings of Chai, ‘496, and WO ‘924, the skilled artisan would find it prima facie obvious to predictably arrive at the compound of instant formula (4) by reacting methoxylamine hydrochloride with glyoxylic acid (instant formula 3) or a derivative thereof under the conditions of WO ‘924.



claim 1, WO ‘924 further teaches that the compounds of formula 4b, wherein R is H, are reacted with SOCl2 and methanol to produce the compound of formula according to the following scheme:
 
    PNG
    media_image23.png
    366
    265
    media_image23.png
    Greyscale
.  See p. 28.  The E-isomer of compound 4b of WO ‘924 corresponds to the compound of instant formula (5) and compound 5 of WO ‘924 corresponds to the compound of instant formula (6).  Also see example 4 on p. 30-31 of WO ‘924, which provides the specific reaction conditions.  
It is unclear if these conditions meet the limitations of instant step d) because though SOCl2 (thionyl chloride) is not commonly considered to be an “acid” by those of ordinary skill in the art, claim 11, which further modifies the acid used in step d) recites that thionyl chloride is one of the most preferably reagents to facilitate the esterification with methanol.  Also see the 35 USC 112(b) rejection of claim 11 above.   These are the only specific conditions disclosed for esterifying the compounds of formula 4b of WO ‘924.  However, WO ‘924 teaches that the methyl ester compounds of Formula 4: 
    PNG
    media_image24.png
    107
    158
    media_image24.png
    Greyscale
 can be produced by hydrolyzing the compound of Formula 3: 
    PNG
    media_image25.png
    88
    90
    media_image25.png
    Greyscale
in the presence of methanol, hydrogen chloride (an acid), and sulfuric acid.  See scheme on p. 28 and example 3 on p. 30.  Therefore the conditions of instant step d) are also known conditions to produce methyl esters in the art.  Accordingly, if thionyl chloride is included within the limitations of instant step d), then example 4 on p. 30-31 of WO ‘924 appears to meet these limitations. If thionyl chloride is not included within the limitations of instant step d), then example 3 on p. 30 of WO ‘924 still appears to render the limitations prima facie obvious because replacing one known set of esterification conditions with another is prima facie obvious and will predictably result in an esterified product.  Also see MPEP 2143 B.  
To summarize, the main difference between instant steps b-d and the prior art teachings of WO ‘924, Chai, and ‘496 is that the order of methylation is reversed to produce the compound of instant formula (6), which is a key intermediate in all three references. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Also see MPEP 2144.04(IV)(C).  This has been supported by the teachings of Chai, WO ‘924, and ‘496. It would have been prima facie obvious for the skilled artisan to arrive at instant steps b-d by substiting the oxime employed by Chai and ‘496 with the claimed compound of formula (4), predictably produced using the conditions disclosed by ‘496 and WO ‘924, to predictably produce the compound of instant formula (5) using the conditions of ‘496 and Chai.  Further, it would have been prima facie obvious to esterify the compound of instant formula (V) to arrive at the compound of instant formula (6) using the known conditions of WO ‘924.   
2O2.  See scheme on p 258 and translation of section 1.2.3 on p. 3-4.  Chai does not appear to teach or suggest employ a metal halogenate and a base to carry out the same reaction.  This deficiency is cured through the teachings of WO ‘924.  WO ‘924 teaches that the bromination of the compound of instant formula (6) to produce a compound of instant formula (7) can be carried out using NaBrO3 (a metal halogenate) and NaHSO3 (a base).  See reaction conditions (ii) in the following scheme: 
    PNG
    media_image26.png
    319
    663
    media_image26.png
    Greyscale
.  Formula 5 of WO ‘924 corresponds to the compound of instant formula (6) and intermediate-I of WO ‘924 corresponds to the compound of instant formula (7), wherein X is Br.  Also see method-B of example 6 on p. 31-33.  Therefore it would have been prima facie obvious for the skilled artisan to substitute the bromination conditions disclosed in WO ‘924 for those employed in Chai before the effective filing date of the claimed invention because replacing one known set of conditions for another is predictable and obvious.  Substituting the bromination conditions of Chai for those disclosed in WO ‘924 will predictably produce the compound of instant formula (7).  Also see MPEP 2143(B).
claims 2 and 20, Chai teaches that the compound of instant formula (2) (compound A in Chai) is prepared in-situ and the immediately added to an aqueous solution of the copper sulfate and sodium acetate.  See translation of section 1.2.1 on p. 2-3.  The same procedure is also used ‘496 (see steps (a) and (b) in col. 4, lines 35-55).
With respect to claims 3 and 4, Chai teaches the use of sodium nitrite and sulfuric acid in instant step (a), though Chai shows that the diazonium is a diazonium chloride and not a diazonium sulfate in the scheme on p. 258.  See translation of section 1.2.1 on p. 2-3.  Regardless, ‘496 also teaches that the same diazotization reaction can be carried out using sodium or potassium nitrite and hydrochloric or sulfuric acid.  See col. 3, lines 44-54, which describe the conditions for the diazotization of compound II.1 in reaction step 1 in the scheme in col. 2. Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (2).  Also see MPEP 2143 B.
With respect to claims 5 and 6, though Chai teaches the conditions for the preparation of the oxime MeO2C-CH=NOH in section 1.2.1. on p. 2-3, this section of the translation is poor and the specific conditions cannot be ascertained at this time.  However WO ‘924 teaches that the conditions of the analogous oxime formation reaction include the use of sodium hydroxide as a base and water as a solvent.  See example 4 on p. 30-31.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (4).  Also see MPEP 2143 B.
claims 7, 9, and 10, Chai teaches that the reaction to produce compound B from compound A includes the use of sodium acetate (a sodium salt of acetic acid, a carboxylic acid) and copper sulfate.  See scheme on p. 528 and translation of section 1.2.1 on p. 3-4.  Chai does not disclose the use of any solvents for the reaction except water.  However, ‘496 teaches that the same reaction can also be carried out in the presence of a hydrophobic solvent for ease of working up and purification the products.  Specifically ‘496 suggests the use of chlorobenzene (monochlorobenzene).  See col. 3, line 65-col. 4, line 10 and reactions 1 and 2 in the scheme in col. 2 to transform the compound of formula II.1 to the compound of formula I.1.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (5).  Also see MPEP 2143 B.
With respect to claims 11 and 12, WO ‘924 further teaches that the compounds of formula 4b, wherein R is H, are reacted with SOCl2 in DMF and then methanol to produce the compound of formula (5). See scheme on p. 28 and example 4 on p. 30-31 of WO ‘924, which provides the specific reaction conditions.  WO ‘924 does not explicitly teach including one of the solvents instantly claimed in the esterification reaction.  However WO ‘924 does teach that in one embodiment the compound of formula (4) is subjected to hydrolysis, methoxyimination and esterification in situ to obtain the compound of formula (5).  Compound (5) of WO ‘924 corresponds to the compound of instant formula (6).  See scheme on p. 28 and p. 16, lines 10-17.  Further, WO ‘924 teaches that the aforementioned hydrolysis and methoxyimination reactions can be carried out in the presence of an organic solvent.  See p. 14, line 1-p. 15, line 1.  WO 
WO ‘924 also teaches that the following bromination reaction of the compound of instant formula (6) to produce the compound of instant formula (7) can be carried out in halogenated hydrocarbon solvents.  See p. 16, line 19-p. 19, line 27.  ‘694 teaches that instant step c), the step preceding the esterification of instant step d)/WO ‘924, is preferably carried out in the presence of a hydrophobic halogenated hydrocarbon, including ethylene, chlorobenzene, and dichlorobenzene in order to simplify work-up and purification of the intermediates.  See col. 3, line 65-col. 4, line 10 and reactions 1 and 2 in the scheme in col. 2 to transform the compound of formula II.1 to the compound of formula I.1. ‘694 also teaches that several of the reaction steps in the sequence can be carried out in situ without purification/isolation of the intermediate compounds.  See preparation examples in col. 4, lines 35-67.  Therefore, WO ‘924 and ‘694 teach that the steps preceding and following instant step d) can include the instantly claimed solvents.  Accordingly the skilled artisan would have been motivated to include one or more of the instantly claimed solvents in the esterification reaction of step d) in order to telescope the reaction steps without adversely affecting the outcome of the esterification reaction.  As the steps preceding and following instant step d) can both include the instantly claimed solvents, carrying through the solvent used in step c) to step e) will obviate the need for extraneous isolation and purification steps.  
claims 13-15, WO ‘924 teaches several options for brominating the compound of instant formula (6) to produce the compound of instant formula (7).  See p. 16, line 19-p. 19, line 27 and scheme II on p. 28.  The brominating reagent options include the use of NaBrO3 (sodium bromate) in combination with NaHSO3 (sodium bisulfite, a base) or N-bromosuccinimide (NBS) in combination with AIBN (azobisisobutyronitrile, a catalyst).  See scheme II on p. 28, in particular options i and ii, and Method A and Method B in example 6 on p. 31-33.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (7).  Also see MPEP 2143 B.
With respect to claim 16, WO ‘924 teaches that when NaBrO3/NaHSO3 is used as the brominating reagent that the reaction can be carried out in a biphasic medium comprising water and an ester class of organic solvents such as ethyl acetate.  See p. 16, line 19-p. 17, line 11.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (7).  Also see MPEP 2143 B.
With respect to claims 17 and 19, WO ‘924 teaches that the reaction between the compound of instant formula (7) and the compound of instant formula (8) can be carried out in the presence of a base and a solvent.  See Scheme 4 on p. 29, wherein intermediate (I) corresponds to the compound of instant formula (7) wherein X is Br and intermediate compound (II) corresponds to the compound of instant formula (8).  Also see p. 20, line 8-p. 22, line 20.   WO ‘924 teaches that the base may include all of the options listed.  See p. 21, lines 20-24.  WO ‘924 teaches that the solvent is a ketone, including acetone and methyl isobutyl ketone, or acetonitrile.  See p. 22, lines 2-8.  prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce trifloxystrobin.  Also see MPEP 2143 B.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, and WO ‘924 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  The main difference between instant steps b-d and the prior art teachings of WO ‘924, Chai, and ‘496 is that the order of methylation is reversed to produce the compound of instant formula (6), which is a key intermediate in all three references. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Also see MPEP 2144.04(IV)(C).  This has been supported by the teachings of Chai, WO ‘924, and ‘496. A person of ordinary skill would have been motivated to substitute the oxime employed by Chai and ‘496 with the claimed compound of formula (4), predictably produced using the conditions disclosed by ‘496 and WO ‘924, to predictably produce the compound of instant formula (5) using the conditions of ‘496 and Chai.  Further, it would have been prima facie obvious to esterify the compound of instant formula (V) to arrive at the compound of instant formula (6) using the known conditions of WO ‘924.   
Additionally, it would have been prima facie obvious for the skilled artisan to substitute the bromination conditions disclosed in WO ‘924 for those employed in Chai before the effective filing date of the claimed invention because replacing one known set of conditions for another is predictable and obvious.  Substituting the bromination .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/20200), as applied to claims 1-7, 9-17, 19, and 20 above, and further in view of Beech (“Preparation of Aromatic Aldehydes and Ketones from Diazonium Salts”  J. Chem. Soc. 1954, p. 1297-1302).

Applicant Claims

    PNG
    media_image27.png
    196
    899
    media_image27.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Chai teaches that diazonium chloride compound A is reacted with the oxime of formula MeO2C-CH=NOH (analogous to the compound of instant formula (4)) in the presence of CuSO4 (a metal sulphate) and sodium acetate (a salt of acetic acid), under aqueous conditions (wherein water is a solvent) to produce compound B (analogous to the compound of instant formula (5)).  This step is analogous to instant step c).  See scheme on p. 258 and section 1.2.1 on p. 2-3 of the translation.  ‘496 teaches the same 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 8, both Chai and ‘496 teach that sodium acetate is employed in the reaction and ‘496 further teaches that the sodium acetate acts as a base/buffering agent.  See col. 4, line 65-col. 4, line 11 and step (c) in lines 55-67 of col. 4 of ‘496.  However neither reference appears to teach to suggest replacing the sodium acetate with one of the bases claimed.  This deficiency is cured through the teachings of Beech.  Beech is directed toward the preparation of aromatic aldehydes and ketones from the reaction between diazonium salts and oximes or semicarbazones.  See whole document, in particular abstract.  Beech further teaches that the reaction is facilitated by copper sulfate, the same reagent employed in Chai and ‘496.  See Table 1 on p. 1298.  Beech teaches that in addition to sodium acetate, that sodium carbonate and sodium hydrogen carbonate (bicarbonate) can also be used as buffering agents/bases.  See paragraph discussing the “optimum pH range” in the middle of p. 1298.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, WO ‘924 and Beech to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute one of the bases claimed for the sodium acetate employed in the process of Chai/’496/WO ‘924 because Beech teaches that they are also acceptable buffering .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/20200), as applied to claims 1-7, 9-17, 19, and 20 above, and further in view of CN103787916 (CN ‘916, published on 5/14/2014). CN ‘916 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image28.png
    186
    900
    media_image28.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Chai next teaches that compound D is reacted with an oxime of instant formula (8) in the presence of NaH (a base) in DMF (a solvent) to produce trifloxystrobin of instant formula (I). This step corresponds to instant step f).   See scheme on p. 258 and sections 1.2.4 and 1.2.5 on p. 4-5 of the translation. ‘496 generally teaches an analogous substitution reaction, but does not teach any specific examples or conditions.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 18, none of the cited references appears to teach or suggest the inclusion of a phase transfer catalyst in instant step f.  This deficiency is cured through the teachings of CN ‘916.  CN ‘916 is directed toward an analogous synthesis of trifloxystrobin.  See whole document, in particular abstract and [0012] of the original patent.  CN ‘916 teaches the same final reaction step as Chai and WO ‘924, wherein a compound of instant formula (8) is reacted with a compound of instant formula (7) wherein x is Br in the presence of a base and a solvent to produce trifloxystrobin.  See [0012] of the original patent and claims 1-2.  CN ‘916 further teaches that the system can also include a quaternary ammonium salt phase transfer catalyst, which is preferably tetrabutylammonium bromide or tetrabutylammonium chloride.  See claims 1 and 2.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, WO ‘924 and CN ‘916 to arrive at the instantly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622